Scott, J.: The motion for leave to file additional suggestions in support of the petition for a rehearing can not be allowed. The practice in regard to the time of filing the petition is regulated by rule forty-one, and that rule should in all cases be strictly observed, unless, upon special cause shown, we should deem it proper to grant the indulgence of making further suggestions as to the grounds of the application, after the original petition has been filed. Such indulgence will not be granted as of course. Special cause must be shown, and that has not been done on this motion. Motion denied. Dickey, J. -. I think the motion ought to be allowed. The rule prescribing the time within which petitions for rehearings shall be filed, was adopted mainly for the purpose of facilitating the publication of the decisions of the court, and should not be regarded as an iron rule to control in all cases. "Where a petition has been filed within the rule, and the party afterwards asks leave to file additional suggestions in support of his petition, and the action of the court will not be improperly delayed thereby, I see no good reason why it should not be allowed, even without special cause shown.